Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael Hages on 8/26/2022.  

IN THE CLAIMS dated 7/15/2022, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 2, lines 5-6, change “the first and second projections are opposingly adjacent respective one of the first and second sides” to -- the first and second projections are opposingly adjacent the respective first and second sides --
In Claim 8, lines 7-10, change “and being spaced inward from the outer perimeter and radially adjacent and spaced from the exterior of the stem, wherein the first projection is integrally formed with and extends from an end of at least one of the plurality of transverse ribs, the end being radially disposed toward the spreader;” to -- wherein the first and second projections are spaced inward from the outer perimeter and radially adjacent and spaced from the exterior of the stem, wherein the first projection is integrally formed with and extends from an end of at least one of the plurality of transverse ribs; --
In Claim 8, line 14, change “by positioning of the contact surfaces” to -- by positioning the contact surfaces --
In Claim 8, line 16, change “and receipt of the stem” to -- and by receipt of the stem --
In Claim 10, line 2, change “the radial axis” to -- the radial axes --
In Claim 13, line 3, change “the second projection positioned” to -- the second projection is positioned --
In Claim 13, line 4, change “with the first projection” to -- with respect to the first projection --
In Claim 13, line 5, change “with one of the first” to -- with respect to one of the first --
In Claim 14, line 2, change “with the third projection” to -- with respect to the third projection --
In Claim 15, line 13, change “the contact surface of the at least one projection” to -- the contact surface of at least one projection --
In Claim 18, the last line, change “on the second side” to -- on the second side of the first lobe --
In Claim 19, the last line, change “and the second side, respectively” to -- and the second side of the second lobe, respectively -- 

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: Claim 1 now specifies, inter alia, that each of the first and second projections are “spaced inward from the outer perimeter and radially adjacent the stem”. In the Huang reference (US 6,318,993) of the previously relied upon prior art combination, the first and second projections are disposed on the perimeter of the spreader to achieve their interlocking function. Thus, Huang fails to teach the new limitation of the projections being “spaced inward from the outer perimeter and radially adjacent the stem” and no motivation would have existed to have completely reconfigured the modifying reference of Huang to have arrived at an apparatus that comprises the combination of limitations now claimed in Claim 1. Thus, Claim 1 as amended is neither anticipated nor rendered obvious by any known prior art including the prior art previously relied upon in the 103 rejection for Claim 1 (see the Final Rejection filed 4/15/2022). The subject matter of Claim 1 is consequently considered to be allowable over the known prior art. 
Regarding independent Claims 8 and 15: Independent Claims 8 and 15 now each comprise limitations that mirror those of Claim 1. Thus, each of Claims 8 and 15 as amended are neither anticipated nor rendered obvious by any known prior art including the prior art previously relied upon in the 103 rejections previously set forth for Claims 8 and 15 (see the Final Rejection filed 4/15/2022) for the reasons presented above for Claim 1. The subject matter of each of Claims 8 and 15 is consequently considered to be allowable over the known prior art.
Furthermore, all of the 112(b) rejections previously set forth have been overcome and withdrawn and, as a result of the Examiner’s Amendment above, no claim objections or other issues remain. Therefore, Claims 1-20 are now in condition for allowance. 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/26/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762